

 
Exhibit 10.2 
EXECUTION VERSION



2010 AGREEMENT RELATED TO PROGENICS’s MNTX IN-LICENSE
 
THIS AGREEMENT (the “Agreement”) is entered into as of February 3, 2011, and is
effective as of the Effective Date (as herein after defined), by and among the
University of Chicago, acting on behalf of itself and its affiliate ARCH
Development Corporation (the “University”), Progenics Pharmaceuticals, Inc.
(“Progenics”), Progenics Pharmaceuticals Nevada, Inc., a wholly-owned subsidiary
of Progenics (“ProNev;” and, together with Progenics, the “Progenics Parties”),
and Salix Pharmaceuticals, Inc. (“Salix”).
 
BACKGROUND
 
A. The University and UR Labs, Inc. (“UR Labs”) entered into an Option and
License Agreement, dated as of May 8, 1985, as amended (the “University
Agreement”), under which the University granted UR Labs a license, with the
right to sublicense, under certain patent rights and know-how of the University.
 
B. UR Labs and Progenics entered into a Sublicense Agreement, dated as of
September 21, 2001 (the “UR Labs-Progenics Agreement”), under which UR Labs
granted Progenics a license, with the right to further sublicense, under certain
patent rights and know-how, including the patent rights and know-how licensed by
the University to UR Labs under the University Agreement.
 
C. On December 22, 2005, UR Labs assigned the UR Labs-Progenics Agreement,
together with all patent rights and know-how licensed thereunder, to ProNev in
connection with the acquisition of substantially all of the assets of UR Labs by
ProNev.
 
D. The University, Progenics, ProNev and Wyeth, acting through its Wyeth
Pharmaceuticals Division (“Wyeth”), entered into an Agreement Related to
Progenics’ MNTX In-License, dated as of December 22, 2005 (the “2005 MNTX
Agreement”), regarding the University Agreement.
 
E. Progenics, ProNev, Wyeth and certain affiliates of Wyeth entered into a
License and Co-Development Agreement, dated as of December 23, 2005 (the
“Progenics-Wyeth Agreement”), granting Wyeth a worldwide license, with the right
to sublicense, under certain patent rights and know-how, including the patent
rights and know-how licensed by the University to UR Labs under the University
Agreement and the patent rights and know-how licensed to Progenics under the UR
Labs-Progenics Agreement.
 
F. The parties to the Progenics-Wyeth Agreement entered into a Partial
Termination and License Agreement, dated October 16, 2008 (the “Partial
Termination”), confirming the termination of the rights granted to Wyeth with
respect to Japan under the Progenics-Wyeth Agreement and under the 2005 MNTX
Agreement.
 
G. Ono Pharmaceutical Co., Ltd. (“Ono”) and Progenics entered into a License
Agreement, dated October 16, 2008 (the “Progenics-Ono Agreement”), granting Ono
a license in Japan, with the right to sublicense in certain circumstances, in
respect of certain rights under certain patent rights and know-how, including
certain patent rights and know-how licensed by the University to UR Labs under
the University Agreement and certain patent rights and know-how licensed to
Progenics under the UR Labs-Progenics Agreement.

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
 

--------------------------------------------------------------------------------

 
 
H. The University, Progenics, ProNev and Ono entered into a 2008 Agreement
Related to Progenics’ MNTX In-License, dated as of October 16, 2008 (the “2008
MNTX Agreement”), regarding the University Agreement.
 
I. Wyeth and certain of its affiliates and Progenics, ProNev and their affiliate
Excelsior Life Sciences Ireland Limited entered into a Termination and
Transition Agreement, effective October 1, 2009, as amended (the “Termination
Agreement”), providing for the termination of the Progenics-Wyeth Agreement and
the Partial Termination Agreement and for certain other matters, all in
furtherance of the transition of the development and commercialization programs
contemplated by the Progenics-Wyeth Agreement from Wyeth to Progenics or certain
permitted designees of Progenics, and addressing other matters.
 
J. On even date herewith, the parties to the Termination Agreement and Salix are
entering into a Termination and Transition Arrangements Agreement (the
“Transition Agreement”) confirming the termination of the rights granted to
Wyeth under the Progenics-Wyeth Agreement and under the 2005 MNTX Agreement and
providing for the transitioning of certain ongoing activities of Wyeth
contemplated by the Termination Agreement to Salix.
 
K. On even date herewith, Salix and Progenics are entering into a License
Agreement (the “Progenics-Salix Agreement”) granting Salix a worldwide
(currently excluding Japan) license, with the right to sublicense in certain
circumstances, under certain patent rights and know-how, including certain
patent rights and know-how licensed by the University to UR Labs under the
University Agreement and certain patent rights and know-how licensed to
Progenics under the UR Labs-Progenics Agreement.
 
L. Salix has requested that the University make certain acknowledgments,
consents, waivers, representations and agreements as a prerequisite to entering
into the Progenics-Salix Agreement.
 
M. The University has requested that Progenics and ProNev make certain
acknowledgements, consents, waivers, representations and agreements as set forth
in this Agreement.
 
N. The University, Progenics, and ProNev will benefit financially and otherwise
from the Progenics-Salix Agreement and therefore desire to make the requested
acknowledgments, consents, waivers, representations and agreements subject to
the terms and conditions set forth below.



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
2

--------------------------------------------------------------------------------

 

AGREEMENT
 
In consideration of the foregoing, and for other good and valuable
consideration, the sufficiency and receipt of which are acknowledged by the
parties, the parties agree as follows:
 
1.  
Definitions

 
Unless specifically defined in the text of this Agreement, all capitalized terms
used in this Agreement shall have the meanings ascribed to them below:
 
Control or Controlled.  “Control” or “Controlled” means with respect to any
material, item of information, or intellectual property right, the possession,
whether by ownership or license, of the right to grant a license or other
equivalent right with respect thereto.
 
Covered Product.  “Covered Product” means any product containing the MNTX
Compound as an active ingredient.
 
Effective Date.  “Effective Date” means the date on which all of the following
shall have occurred:  (a) this Agreement shall have been duly executed and
delivered by all of the Parties hereto; and (b) the Progenics-Salix Agreement
shall have been duly executed and delivered by Progenics and Salix and shall be
in full force and effect.
 
MNTX Compound.  “MNTX Compound” means methylnaltrexone (MNTX), which is
chemically defined as [*].
 
Patent Rights.  “Patent Rights” means any and all (a) U.S. or foreign patents,
(b) U.S. or foreign patent applications, including, without limitation, all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, and all patents granted thereon, (c) all U.S. or foreign
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including, without
limitation, supplementary protection certificates or the equivalent thereof, and
(d) any other form of government-issued right substantially similar to any of
the foregoing.
 
University Compound.  “University Compound” means [*] having the chemical
structure [*], which, for clarity, includes the MNTX Compound.
 
University Patents.  “University Patents” means those patents and patent
applications listed on Schedule 2.10 (meaning both Schedule 2.10-A and Schedule
2.10-B); and any other patents and patent applications owned by the University
(whether solely or jointly with others) which claim one or more [*], or
formulations of one or more [*], or processes for preparing one or more [*], or
intermediates for preparing one or more [*], or uses of one or more [*], or
dosage, packaging or means of delivery for one or more [*]; as well as all
continuations, continuations-in-part, divisions, patents of addition, reissues,
renewals or extensions of any of the foregoing, in each case to the extent that
they claim the University Compound or any other [*].



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
3

--------------------------------------------------------------------------------

 

University Know-How.  “University Know-How” means all technology and
information, including without limitation methods, processes, techniques,
compounds, drawings, indications, data, results of tests or studies, including
clinical studies previously performed with respect to the University Compound,
expertise and trade secrets, whether patentable or not, relating to the
University Compound or necessary or useful for the commercialization of Covered
Products, existing on the date hereof or at any time during the term of this
Agreement, which is owned or Controlled by the University.
 
2.  
University Acknowledgments, Consents, Waivers, Representations, Warranties, and
Agreements

 
2.1  
Reservation of University Rights.  In making this Agreement, the University
reaffirms, and where appropriate each provision shall be read to be subject to,
the University’s reservation to itself, subject to the rights granted pursuant
to the University Agreement, of the worldwide right to (a) practice the
inventions claimed in the University Patents, and (b) make, have made, use,
import, offer to sell and sell, transfer and disclose the University Compound,
the University Patents and the University Know-How, in each case (both (a) and
(b)) solely for educational and non-commercial research purposes, which it may
choose in its own discretion and without payment to any party therefor.

 
2.2  
Consent to Progenics-Salix Agreement.  The University acknowledges that it has
reviewed the Progenics-Salix Agreement and hereby consents to Progenics’s grant
of the sublicense to Salix pursuant to the Progenics-Salix Agreement.

 
2.3  
Scope of License Under University Agreement.  The University acknowledges and
agrees that subject to the reservation in Section 2.1 hereof, pursuant to the
University Agreement, the University granted to UR Labs a worldwide exclusive
license under all rights in and to the University Compound, the University
Patents and the University Know-How.  The University further acknowledges that,
to the knowledge of the senior management of its technology transfer office
(UChicago Tech), as of the Effective Date, it does not own any patent, patent
application, or other intellectual property rights not included in the rights
granted to UR Labs under the University Agreement that would be infringed (or if
issued or granted would be infringed) by the commercialization of the MNTX
Compound as contemplated by the Progenics-Salix Agreement.

 
2.4  
University Agreement in Effect; No Breach.  The University Agreement is in full
force and effect.  The University will notify Progenics and Salix of any breach
of the University Agreement by ProNev or other termination event or termination
of which the University has knowledge.  The University acknowledges that, as of
the Effective Date, to its knowledge UR Labs and ProNev are current in all
payment obligations required by the University Agreement, and the University
irrevocably waives any claims to the contrary.

 
2.5  
Waiver of Claims.  The University irrevocably waives any claims that, prior to
the Effective Date, UR Labs or ProNev failed to satisfy any of the diligence
requirements set forth in Sections 3 or 4(d) of the University
Agreement.  Without limiting the foregoing sentence, the University affirms
that, as of the Effective Date, the requirements of Section 4(d) of the
University Agreement have been met to its satisfaction in respect of all
countries in the world and it explicitly waives and relinquishes from and after
the Effective Date any right that it may have under or as a result of Section
4(d) of the University Agreement to terminate or modify the license granted by
it to UR Labs and ProNev under the University Agreement.  The University
irrevocably waives any claims that, prior to the Effective Date, UR Labs or
ProNev failed to fulfill any of its obligations under the University Agreement
or otherwise failed to comply with the terms and conditions of the University
Agreement.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
4

--------------------------------------------------------------------------------

 

2.6  
Enforcement Procedure.  During the term of the Progenics-Salix Agreement, the
University irrevocably waives compliance with the first paragraph of Section 5
of the University Agreement that requires an Independent Patent Attorney (as
such term is defined in the University Agreement) to make a prima facie
determination in the event of alleged third party infringement.  Rather, the
University hereby agrees that, subject only to the rights of Ono under the
Progenics-Ono Agreement and the 2008 MNTX Agreement, during the term of the
Progenics-Salix Agreement, Salix shall have the right to enforce the University
Patents to the same extent, and following the same procedure, as set forth in
the Progenics-Salix Agreement with respect to the Progenics Patent Rights.

 
2.7  
Access to University Information.  The University hereby consents to Progenics’s
sharing with Salix and any of its Affiliates and Sublicensees (as such terms are
defined in the Progenics-Salix Agreement) all information provided by the
University to Progenics under Section 7(a) of the letter agreement, dated as of
September 20, 2001 (the “2001 Letter Agreement”), between the University and
Progenics.

 
2.8  
Right of First Negotiation.  With respect to inventions Controlled by the
University that relate to prophylactic or therapeutic uses of quaternary
derivatives of noroxymorphone arising after the Effective Date and during the
term of the Progenics-Salix Agreement, if the University has not licensed such
invention(s) to UR Labs, ProNev or Progenics, the University grants Salix a
right of first refusal to negotiate a license to such invention(s) provided it
is not obligated to license, or offer a right of first refusal to, such
invention(s) to any third party.  Salix acknowledges that Progenics has the
right of first refusal in Section 3 of the 2001 Letter Agreement which takes
precedence over the right granted to Salix in the preceding sentence.  *If a
license is not executed [*] ([*])[*] after the date on which the [*], then such
right of first refusal expires and the University shall be free to license said
invention(s) to any third party(ies).  With respect to any invention conceived
or first reduced to practice in the performance of a federal grant, contract or
cooperative agreement, such invention shall be subject to the requirements of 35
U.S.C. § 200 et seq., as amended, and the implementing regulations and policies
pertaining thereto.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
5

--------------------------------------------------------------------------------

 

2.9  
Third Party Agreements.  The University hereby represents, warrants and
covenants that it has not entered, and prior to the expiration or termination of
the Progenics-Salix Agreement will not enter, into any agreement or arrangement
which conflicts with its obligations under the University Agreement or that
restricts, impairs or renders conditional the rights granted to UR Labs under
the University Agreement (except as permitted pursuant to Section 5.1
hereof).  The University hereby agrees that it will not, without Salix’s prior
written permission, consent to any assignment of the University Agreement from
ProNev to a third party if such assignment would modify or alter (a) any of the
rights obtained by Progenics under the UR Labs-Progenics Agreement or by Salix
under the Progenics-Salix Agreement or (b) any of the limitations placed on
ProNev (and consequently placed on such third party) as a consequence of the UR
Labs-Progenics Agreement.

 
2.10  
University Patents.  The University represents and warrants that, to its
knowledge, Schedule 2.10-A identifies all University Patents owned solely by the
University (the “Solely Owned University Patents”), and Schedule 2.10-B
identifies all University Patents owned by the University jointly with UR Labs
or ProNev (the “Jointly Owned University Patents”), in each case along with the
following information with respect to each identified Patent Right, as
applicable:  (a) country, (b) title, (c) application number, (d) application
filing date, (e) patent number, (f) patent issue date, (g) listed inventor(s),
and (h) current owner.  The Solely Owned University Patents and the Jointly
Owned University Patents identified on Schedule 2.10 (meaning both Schedule
2.10-A and Schedule 2.10-B) constitute all of the University Patents as of the
Effective Date.

 
2.11  
University Employees.  To the University’s knowledge, all University employees
who contributed to the development of the University Know-How and University
Patents were obligated under University policies to assign all of their rights
in such know-how and Patent Rights to the University.

 
2.12  
Consent to Assignment of University Agreement to ProNev.  The University
confirms that its consent to the assignment by UR Labs of all of its rights,
title and interests in the University Agreement to ProNev and ProNev’s
assumption of the same from UR Labs pursuant to the Agreement and Plan of
Reorganization dated as of December 21, 2005, by and among Progenics, ProNev, UR
Labs and the shareholders of UR Labs, pursuant to which ProNev expressly assumed
the performance of all the terms and conditions of the University Agreement to
be performed by UR Labs from and after December 21, 2005, as set forth in
Section 2.12 of the 2005 MNTX Agreement, remains in full force and effect.

 
3.  
Progenics and ProNev Acknowledgments and Agreements

 
3.1  
University Payments.  As a result of the UR Labs acquisition and in accordance
with Section 6.5(d) of the Progenics-Salix Agreement, the Progenics Parties
hereby acknowledge and agree that they are responsible for the ongoing payment
to the University of all University Payments.  The “University Payments” are
equal to the amounts that, prior to the [*] would have [*], multiplied by the
applicable [*], except that the provisions of [*] define the [*] related to the
[*].




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
6

--------------------------------------------------------------------------------

 

3.2  
University Payments and the Progenics-Salix Agreement.  Without limiting the
generality of the definition of University Payments in Section 3 of the 2005
MNTX Agreement, the Progenics Parties and University hereby acknowledge and
agree that the University Payments due to the University related to the
Progenics-Salix Agreement consist of the following:

 
3.2.1.  
[*].  University and Progenics Parties agree that [*] percent ([*]%) of the [*]
(net of [*]) and of the [*] (as used in or defined in the [*]) under [*],
respectively, of the [*] shall be due to University as University Payments.  

 
3.2.2.  
[*].  University and Progenics Parties agree that [*] percent ([*]%) of the [*]
(as defined in the [*]) under [*] of the [*] shall be due to University as
University Payments.

 
3.2.3.  
Royalties.  University and Progenics Parties agree that [*] percent ([*]%) of
[*], as that term is defined in the [*] (or, with respect to [*], as that term
or its equivalent is defined in the relevant [*]), in countries where [*] shall
be due to University as University Payments for the applicable Royalty Period
set forth in the UR Labs-Progenics Agreement.  The University and Progenics
Parties further agree that [*] percent ([*]%) of [*], as that term is defined in
the [*] (or, with respect to [*], as that term or its equivalent is defined in
the relevant [*]), in countries where sales would [*] shall be due to University
as University Payments for the applicable Royalty Period set forth in the UR
Labs-Progenics Agreement.  Notwithstanding the foregoing, Progenics Parties
agree that, [*].  Progenics Parties acknowledge that University Payments
referenced by this Section 3.2.3 are due University regardless of [*].  

 
3.2.4.  
Non-Royalty Sublicense Revenues.  University further acknowledges that Progenics
is required to pay to University [*]% of the [*] other than such amounts which
are in respect of [*] (as defined in the [*]) consisting of [*] (as defined
above).

 
3.3  
Guarantee by Progenics.  Progenics shall guarantee the full payment by ProNev of
all University Payments pursuant to the guaranty attached hereto as Exhibit A.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
7

--------------------------------------------------------------------------------

 

4.  
Salix Indemnification of University

 
Salix will indemnify, defend and hold harmless the University and each of its
employees, officers, trustees, agents, and each person identified as a student
of the University or as an inventor of a patent or patent application which is
part of the rights being granted to Salix pursuant to the Progenics-Salix
Agreement (each, a “University Indemnified Party”) from and against any and all
liability, loss, damage, expense (including attorneys’ fees and expenses) and
cost (collectively, a “Liability”) that the University Indemnified Party may be
required to pay to one or more third parties resulting from or arising out
of:  (a) any [*] on the part of Salix or its Affiliates or Sublicensees (as such
terms are defined in the Progenics-Salix Agreement) in performing any activity
contemplated by this Agreement; (b) [*] or [*] as a result of use of any Product
manufactured by or on behalf of Salix or its Affiliates or Sublicensees; or
(c) the material breach by Salix of any of its representations, warranties or
covenants set forth in the Progenics-Salix Agreement; except, in each case ((a),
(b) or (c)), to the extent caused by the [*] of the University or any University
Indemnified Party.
 
5.  
Termination of the University Agreement

 
5.1  
Termination Not Caused by Progenics Default

 
5.1.1.  
Direct License to Progenics.  During the term of the Progenics-Salix Agreement
and solely for the purpose of maintaining the continuity of the license granted
by ProNev to Progenics under the UR Labs-Progenics Agreement, in the event that
the University Agreement is terminated for any reason other than as a result of
Progenics’s uncured material breach of the UR Labs-Progenics Agreement (a
“Progenics Non-Defaulting Termination”), subject to the occurrence of a
Progenics Non-Defaulting Termination, the University hereby grants and agrees to
grant to Progenics a direct license under the University Patents and University
Know-How, which license shall be on the terms and conditions of the University
Agreement (as amended) and this Agreement.  Furthermore, in such event, the
license granted by the University to Progenics under this Section 5.1.1 shall
remain in effect for the duration of the sublicense granted by Progenics to
Salix under the Progenics-Salix Agreement.  ProNev hereby consents to the
University’s grant of such a license to Progenics.  For purposes of this Section
5.1.1, the University Agreement shall be deemed terminated on either (a) the
date of termination pursuant to the University Agreement after giving effect to
any cure or grace periods or (b) in the event ProNev initiates litigation or
arbitration challenging the existence of a termination event, the date of a
final determination of termination by a court of competent jurisdiction or
binding arbitration panel.

 
5.1.2.  
Termination of Direct License to Progenics.  In the event that the sublicense
granted by ProNev to Progenics under the UR Labs-Progenics Agreement is
terminated, in whole or in part, for an uncured material breach thereof caused
by Progenics, the license granted by the University to Progenics under Section
5.1.1 hereof shall likewise be automatically terminated to the same extent.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
8

--------------------------------------------------------------------------------

 

5.1.3.  
Payments in the Event of Progenics Non-Defaulting Termination.  In consideration
of the direct license granted by the University to Progenics under Section 5.1.1
hereof, in the event of a Progenics Non-Defaulting Termination of the University
Agreement, Progenics shall pay to the University any payments which ProNev would
have been required to pay to the University under the University Agreement (had
the University Agreement remained in effect) in connection with the sublicense
of the University Patents and University Know-How under the Progenics-Salix
Agreement at such times such payments would have otherwise become due under the
University Agreement.  Progenics shall be entitled to deduct any amount paid to
the University under this Section 5.1.3 from any amounts that Progenics owes to
ProNev under the UR Labs-Progenics Agreement.

 
5.1.4.  
Restatement of License Agreement.  In the event of a Progenics Non-Defaulting
Termination of the University Agreement, at Progenics’s or the University’s
request, Progenics and the University shall enter into an agreement
memorializing and restating the direct license granted by the University to
Progenics under Section 5.1.1 hereof on the terms and conditions provided for in
this Agreement.

 
5.2  
Termination Caused by Progenics.

 
5.2.1.  
Direct License To Salix.  Solely for the purpose of maintaining the continuity
of the license granted by Progenics to Salix pursuant to the Progenics-Salix
Agreement, in the event that (a) the University Agreement is terminated as a
result of Progenics’s uncured material breach of the UR Labs-Progenics Agreement
that was not, in turn, caused by Salix’s uncured material breach of the
Progenics-Salix Agreement or (b) there has been a Progenics Non-Defaulting
Termination of the University Agreement but the license granted in Section 5.1.1
hereof is subsequently terminated for any reason other than as a result of
Salix’s uncured breach of the Progenics-Salix Agreement (each of (a) and (b), a
“Salix Non-Defaulting Termination”), subject to the occurrence of a Salix
Non-Defaulting Termination, the University hereby grants and agrees to grant to
Salix, subject only to Ono’s rights under the Progenics-Ono Agreement and the
2008 MNTX Agreement, a direct license under the University Patents and
University Know-How on the terms and conditions of the University Agreement (as
amended) and this Agreement.  Furthermore, in such event, the licenses granted
by the University to Salix under this Section 5.2.1 shall remain in effect for
the duration of the sublicense granted by Progenics to Salix under the
Progenics-Salix Agreement.  ProNev and Progenics hereby consent to the
University’s grant of such a license to Salix.  For purposes of this Section
5.2.1, the University Agreement or the license granted in Section 5.1.1 shall be
terminated on either (i) the date of termination pursuant to the relevant
agreement after giving effect to any cure or grace periods or (ii) in the event
Progenics initiates litigation or arbitration challenging the existence of a
termination event, the date of a final determination of termination by a court
of competent jurisdiction or binding arbitration panel.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
9

--------------------------------------------------------------------------------

 

5.2.2.  
Termination of Direct License to Salix.  In the event that the sublicense
granted by Progenics to Salix under the Progenics-Salix Agreement is terminated,
in whole or in part, for an uncured material breach thereof caused by Salix,
then the license granted by the University to Salix under Section 5.2.1 hereof
shall likewise be automatically terminated to the same extent.

 
5.2.3.  
Payments in the Event of Salix Non-Defaulting Termination.  In consideration of
the direct license granted by the University to Salix under Section 5.2.1
hereof, in the event of a Salix Non-Defaulting Termination of the University
Agreement or the license granted under Section 5.1.1 hereof, Salix shall pay to
the University any and all payments which ProNev would have been required to pay
to the University under the University Agreement (had the University Agreement
remained in effect) in connection with the sublicense of the University Patents
and University Know-How under the Progenics-Salix Agreement at such times as
such payments would have otherwise become due under the University
Agreement.  Salix shall be entitled to deduct any amount paid to the University
under this Section 5.2.3 from any amounts that Salix owes to Progenics under the
Progenics-Salix Agreement.

 
5.2.4.  
Restatement of License Agreement.  In the event of a Salix Non-Defaulting
Termination of the University Agreement or a termination of the license granted
under Section 5.1.1 hereof, at Salix’s or the University’s request, Salix and
the University shall enter into an agreement memorializing and restating the
direct license granted by the University to Salix under Section 5.2.1 hereof on
the terms and conditions provided for in this Agreement.

 
6.  
Miscellaneous Provisions

 
6.1  
Prior Agreements.  In the event of a conflict between this Agreement and any
provision of the 2005 MNTX Agreement, the 2008 MNTX Agreement, the University
Agreement, the UR Labs-Progenics Agreement, or the 2001 Letter Agreement
(collectively, the “Prior Agreements”), then, as between the parties to this
Agreement, this Agreement will control; provided, however, that for the
avoidance of doubt the foregoing shall not (a) change the obligations owing to
and rights of Ono under the 2008 MNTX Agreement or (b) be interpreted to, and
nothing in this Agreement shall, require the University or the Progenics Parties
to take any action that would result in a breach of any of the Prior Agreements
by any of them.  To the extent the provisions in this Agreement conflict with a
provision of any Prior Agreement, then, as between the parties to this
Agreement, such Prior Agreement shall be and hereby is amended to render it
consistent with this Agreement.  Except as set forth in this Agreement, the
Prior Agreements remain in full force and effect.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
10

--------------------------------------------------------------------------------

 

6.2  
Further Assurances.  At the request and expense of any other party hereto, each
party hereto will cooperate in any reasonable effort to carry out the intentions
of this Agreement, including, without limitation, providing such further
assurances, and executing such further consents, agreements, and releases, as
are reasonably required by the requesting party to allow it to fully enjoy the
benefits of this Agreement.

 
6.3  
Successors and Assigns.

 
6.3.1.  
Without the prior written consent of the other Parties hereto, which consent
shall not after it has been requested be unreasonably withheld, conditioned, or
delayed, no Party shall sell, transfer, assign, pledge or otherwise dispose of,
whether voluntarily, involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or duties hereunder; provided, however, that
Salix may assign or transfer this Agreement or any of its rights or obligations
hereunder without the consent of the other Parties (a) to any of its Affiliates;
or (b) to any third party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets relating to Covered Products
(including the Progenics-Salix Agreement as contemplated by Section 13.9(a)
thereof) if in any such event (i) Salix (provided that it is not the surviving
entity) remains jointly and severally liable with the relevant Affiliate or
third party assignee under this Agreement, and (ii) the relevant Affiliate
assignee, third party assignee or surviving entity assumes in writing all of
Salix’s obligations under this Agreement.  Any purported assignment or transfer
in violation of this Section 7.3.1 shall be void ab initio and of no force or
effect.

 
6.3.2.  
For purposes of clarification, a third party that merges or consolidates with a
Party or an Affiliate of a Party, or to which a Party or an Affiliate of a Party
transfers all or substantially all of its assets to which this Agreement
relates, shall not be deemed to grant the other Parties to this Agreement any
license to such third party’s technology in existence as of the effective date
of such merger, consolidation or transfer, unless such grant is made pursuant to
a separate agreement, provided such third party shall maintain all licenses
granted hereunder by such first Party with respect to its technology and any
information, materials and inventions with respect thereto.

 
6.3.3.  
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and permitted assigns.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
11

--------------------------------------------------------------------------------

 

6.4  
Amendments.  This Agreement may be amended or modified at any time or from time
to time only by an express written agreement, signed by all parties to this
Agreement, and which expressly refers to this Agreement.

 
6.5  
Waivers.  The failure of any party to require performance by another party of
any provision hereof, or to enforce any remedies it may have against such other
party, shall in no way affect the right thereafter to enforce this Agreement and
require full performance by any other party.  The waiver by a party of any
breach of any provision of this Agreement shall not constitute a waiver of any
succeeding breach of that provision or of any other provision.

 
6.6  
Severability.  If any provision of this Agreement shall be adjudicated to be
invalid or unenforceable in any action or proceeding for any reason, whether in
its entirety or in any portion, then such part shall be deemed amended, if
possible, or deleted, as the case may be, from this Agreement in order to render
the remainder of this Agreement and any provision hereof both valid and
enforceable.

 
6.7  
Entire Agreement.  This Agreement, together with the Prior Agreements,
constitutes the entire agreement between the parties with respect to the subject
matter hereof.

 
6.8  
Counterparts.  This Agreement may be executed in any number of counterparts
which taken together shall constitute one and the same instrument.

 
6.9  
Governing Law.  All matters affecting the interpretation, validity and
performance of this Agreement shall be governed by the laws the State of New
York.

 
6.10  
Independent Contractors.  In the performance of this Agreement no party is
authorized or empowered to act as agent for any other party for any purpose and
shall not on behalf of any other party enter into any contract, warranty, or
other representation as to any matter.  No party shall be bound by the acts,
conduct, obligations, representations or warranties of any other party.

 
[Signature page follows.]
 





[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
12

--------------------------------------------------------------------------------

 
 
 
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.
 
The University of Chicago,
on behalf of itself and its Affiliate,
ARCH Development Corporation
By:                                                      
Name:                                                      
Title:                                                      
Salix Pharmaceuticals, Inc.
By:                                                      
Name:                                                      
Title:                                                      
 
Progenics Pharmaceuticals, Inc.
By:                                                      
Name:                                                      
Title:                                                      
 
 
Progenics Pharmaceuticals Nevada, Inc.
By:                                                      
Name:                                                      
Title:                                                      
 
   















Signature page for 2010 Agreement Related to
Progenics’s MNTX In-License


 
 
 
 
 
 
 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Progenics Guaranty
 


 


[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
 

--------------------------------------------------------------------------------

 

Schedule 2.10-A
 
Solely Owned University Patents
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
 

--------------------------------------------------------------------------------

 

Schedule 2.10-B
 
Jointly Owned University Patents
 


 


See Schedule 2.10-A where joint ownership is indicated.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
